Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Applicant’s amendment filed May 11, 2022 fails to fully comply with 37 CFR 1.121(c) in that claim 8 has been presented with a status identifier of (Original) when claim 8 appears to have been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. 2011/0252562 in view of Hebrink et al. 2002/0005986 and either of DeFranks et al. 9,326,616 and Brykalski et al. 8,181,290 when considering the Non-Patent Literature Documents U, V, W listed on the Notice of References Cited PTO-892 mailed 12/22/2021 (hereinafter “NPL Documents”).
As to claim 1, Mikkelsen et al. discloses, Figs. 1-3 for example, an active comfort controlled bedding system comprising:
	at least one viscoelastic foam layer, ([paragraphs [0014] to [0015]), having a glass transition temperature greater than 60°F, (paragraph [0021]), at 0% humidity, and a first firmness property, wherein the active comfort controlled bedding system is in an environment having greater than 0% humidity; and wherein the glass transition temperature decreases as a function of humidity in the environment to provide a decreased glass transition temperature with the first firmness property in the environment relative to the glass transition temperature at the 0% humidity; and
	a control unit comprising a fluid transfer device in fluid communication with the at least one viscoelastic layer, (paragraph [0004]), configured to change ambient humidity conditions about the at least one viscoelastic layer to change the first firmness property of the at least one viscoelastic foam layer to a second firmness property. 
	Mikkelsen et al. does not appear to specifically state 1) that the glass transition temperature is greater than 60°F at 0% humidity nor does Mikkelsen et al. appear to specifically state 2) that the “control unit . . . [is] configured to change ambient humidity conditions about the at least one viscoelastic layer to change the first firmness property of the at least one viscoelastic foam layer to a second firmness property.
However, Hebrink et al. discloses that glass transition temperatures of polymers may be dependent upon relative humidity and therefore are preferably measured at 0 percent humidity (see para [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hebrink et al. regarding the humidity sensitivity of glass transition temperatures of polymers with the adjustable firmness body support of Mikkelsen et al. by first determining the glass transition temperatures of viscoelastic polymers used in the Mikkelsen et al. body support at 0 percent humidity and also at various values of relative humidity greater than 0 percent, because this would allow the determination of the amount of heat required to be applied to the polymers at particular ambient humidity values, as taught by Hebrink et al. (para [0055]), to enable them to reach their glass transition temperatures, thereby leading to softening and the adjustment of firmness in the support. Neither Mikkelsen et al. nor Hebrink et al. explicitly recite wherein the active comfort controlled bedding system is in an environment having greater than 0 percent humidity. It would, however, have been obvious to one of ordinary skill in the art that the practical use of an adjustable support such a mattress would be in an environment, typically in a home, where a range of ambient relative humidities greater than 0 percent would be expected to be present under most, if not all, conditions.
Additionally, Mikkelsen does disclose the at least one viscoelastic foam layer having a glass transition temperature greater than 80 deg. F (see para [0021]), and Hebrink discloses that is preferable to measure glass transition temperatures for polymers a 0 percent humidity (see para [0055]). It would have been obvious to one of ordinary skill in the art to measure the glass transition temperatures of the viscoelastic polymers used in the combined adjustable support body of Mikkelsen et al. in view of Hebrink et al. at 0 percent humidity, because this would allow comparison of particular ranges of glass transitions for candidate polymers without the confounding effects of humidity as is taught by Hebrink, (para [0055]), with any of the NPL Documents showing that glass transition temperature of phase change polyurethane foams is lowered with higher humidity. Thus, 1) providing the Mikkelsen et al. viscoelastic foam layer as a layer having a glass transition temperature greater than 60°F at 0% humidity particularly, a glass transition temperature greater than 80°F at 0% humidity as well as a glass transition temperature greater than 90°F at 0% humidity, would have been obvious to one possessing ordinary skill in the bedding art and the phase change material art as taught or suggested by Hebrink et al. when considering the NPL Documents. 
Further, each of DeFranks et al. and Brykalski et al. teach application and utilization of a fluid transfer device in fluid communication with at least one respective viscoelastic layer of the respective bed assembly, (col. 9, lines 45-50 of Brykalski et al. and col. 5 lines 48-52 of DeFranks et al.), which would serve to change ambient humidity conditions about the at least one viscoelastic layer of the respective bed assembly.
Therefore, 2) to have provided the Mikkelsen assembly with a fluid transfer device in fluid communication with the at least one viscoelastic layer configured to change ambient humidity conditions about the at least one viscoelastic layer which would serve to change the first firmness property of the at least one viscoelastic foam layer to a second firmness property would have been obvious to one possessing ordinary skill in the art as taught by either of DeFranks et al. and Brykalski et al.
As to claim 4, Mikkelsen et al. does disclose one viscoelastic foam layer having a glass transition temperature greater than 80 deg. F (see para [0021] - glass transition temperature of the viscoelastic foam of the invention falls between 10-30 deg. C [50-86 deg. F]) and Hebrink discloses that is preferable to measure glass transition temperatures for polymers a 0 percent humidity (para [0055]). It would have been obvious to one of ordinary skill in the art to measure the glass transition temperatures of the viscoelastic polymers used in the combined adjustable support body of Mikkelsen et al. in view of Hebrink et al. at 0 percent humidity, because this would allow comparison of particular ranges of glass transitions for candidate polymers without the confounding effects of humidity as is taught by Hebrink et al. (para [0055]), and to further optimize the particular viscoelastic polymers selected, by routine experiment, in order to extend the range of glass transition temperatures to greater than 90 deg. F because this would extend the range of temperatures and humidities over which the product could be used. See also, Mikkelsen et al. (see para [0021] - glass transition temperature of the viscoelastic foam of the invention falls between -5 deg. To 40 deg. C [23-104 deg. F].
As to claim 7, Mikkelsen et al. as modified would possess electrical communication with a humidity sensor, (taught by either of DeFranks et al. and Brykalski et al.), and a heat sensor, (para [0004]).
As well, Mikkelsen et al. discloses the control unit further comprises electrical communication with a heat sensor (para [0004] -a controller is coupled with a heating element and sensors to receive temperatures and to change the output of heating elements as a result). Further, Hebrink et al. does disclose that glass transition temperatures of polymers may be dependent upon relative humidity (para [0055]). It would have been obvious to one of ordinary skill in the art to apply the teaching of Hebrink et al. of the dependence of glass transition temperatures of polymers upon relative humidity to the adjustable support of Mikkelsen et al., for example by providing humidity sensors at locations in the support that are coupled to the controller in order to automatically provide the correct amount of heat to a location based on the sensed humidity and resulting glass transition temperature expected due to the humidity level.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. 2011/0252562 in view of Hebrink et al. 2002/0005986 and either of DeFranks et al. 9,326,616 and Brykalski et al. 8,181,290 when considering the Non-Patent Literature Documents U, V, W listed on the Notice of References Cited PTO-892 mailed 12/22/2021 (hereinafter “NPL Documents”) as applied to claims 1, 4 and 7 above, and further in view of either of Limer 9,386,862 and Pearce 11,229,298.
As to claim 2, each of Limer and Pearce disclose a viscoelastic foam layer comprising a phase change material in the form of an encapsulated paraffin wax stratified in the at least one viscoelastic foam layer, (col. 4, lines 10-19 of Limer and col. 5, lines 33-54 of Pearce), and Mikkelsen et al. discloses a control unit changes the output of electrical heating elements thereby altering the firmness of the foam layer (see para [0004]). It would have been obvious to one of ordinary skill in the art to combine the paraffin wax phase change material stratified in the viscoelastic foam structure of either of Limer and Pearce within the adjustable support of the modified Mikkelsen et al. assembly, (as within either of 22 and 18 of Mikkelsen et al.), since the paraffin would be expected to soften when heated along with the viscoelastic foam of Mikkelsen et al. thereby providing additional control of the degree of softening of the layer thus further controlling the level of firmness of the support.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. 2011/0252562 in view of Hebrink et al. 2002/0005986 and either of DeFranks et al. 9,326,616 and Brykalski et al. 8,181,290 when considering the Non-Patent Literature Documents U, V, W listed on the Notice of References Cited PTO-892 mailed 12/22/2021 (hereinafter “NPL Documents”) as applied to claims 1, 4 and 7 above, and further in view of either of Ribble et al. 2013/0317399 and DeFranks et al. 2017/0135494.
Each of Ribble et al. and DeFranks et al. discloses a comfort controlled bedding system comprising at least one sensor for determining body position on the bedding system, (paragraph [0037] of Ribble et al.; Abstract and paragraph [0027] of DeFranks et al.).
Therefore, to have provided the modified Mikkelsen et al. comfort controlled bedding system with at least one sensor for determining body position on the bedding system, thus allowing a change in the bedding system depending on body positioning, would have been obvious to one having ordinary skill in the art as taught by either of Ribble et al. and DeFranks et al.	

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. 2011/0252562 in view of either of Limer 9,386,862 and Pearce 11,229,298.
As to claim 8, Mikkelsen et al. discloses, Fig. 1 example, an active comfort controlled bedding system, comprising:
	at least one foam layer, (22/18/14), comprising a phase change material, (e.g., 18), stratified in a foam structure of the at least one foam layer, (the foam structure being the foam structure 22/18/14 of foam layer 22/18/14 with 18 being “stratified” in 22/18/14), 
	a signal generating layer underlying the at least one foam layer, (34, 50), the signal generating layer comprising a thermoelectric fabric, a heat transfer device, or a resistive heating element, (paragraph [0004]); and
	a control unit in electrical communication with the signal generating layer, (paragraph [0004]), effective to actively heat the phase change material above a melting temperature thereof and alter a firmness property of the at least one foam layer, (the control unit and signal generating layer of Mikkelsen et al. are effective to actively heat the phase change material above a melting temperature thereof and alter a firmness property of the at least one foam layer).
	Mikkelsen et al. does not appear to specifically set forth “wherein the phase change material comprises a paraffin wax configured to melt when heated above its melting temperature.” However, each of Limer and Pearce disclose a viscoelastic foam layer comprising a phase change material in the form of an encapsulated paraffin wax stratified in the at least one viscoelastic foam layer, (col. 4, lines 10-19 of Limer and col. 5, lines 33-54 of Pearce), and Mikkelsen et al. discloses a control unit changes the output of electrical heating elements thereby altering the firmness of the foam layer (see para [0004]). Therefore, it would have been obvious to one of ordinary skill in the art to combine the paraffin wax phase change material stratified in the viscoelastic foam structure of either of Limer and Pearce within the adjustable support of the modified Mikkelsen et al. assembly, (as within either of 22 and 18 of Mikkelsen et al.), since the paraffin would be expected to soften when heated along with the viscoelastic foam of Mikkelsen et al. thereby providing additional control of the degree of softening of the layer thus further controlling the level of firmness of the support.
As for lines 8-10 of claim 8, the control unit and signal generating layer of Mikkelsen et al. are effective to actively heat the phase change material above a melting temperature thereof and alter a firmness property of the at least one foam layer. However, it would have been obvious to one possessing ordinary skill in the bedding art, the phase change material art and the climate control art to have provided the viscoelastic foam of layers 22 and viscoelastic foam of layer 18 as phase change material having a glass transition temperature of a range between 15 degrees and 35 degrees Celsius while providing a signal generating layer capable of heat generation at least, within the range of glass transition temperature and higher including for affecting the encapsulated paraffin wax stratified in the at least one viscoelastic foam layer.
As to claim 9, Mikkelsen et al. further discloses the foam layer comprises a latex foam, a polyurethane foam, or a viscoelastic foam (para [0015]).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. 2011/0252562 in view of either of Limer 9,386,862 and Pearce 11,229,298 as applied to claims 8 and 9 above, and further in view of Hebrink et al. 2002/0005986 when considering the Non-Patent Literature Documents U, V, W listed on the Notice of References Cited PTO-892 mailed 12/22/2021 (hereinafter “NPL Documents”).
As to each of claims 10, 11 and 12, reference is made to the above rejection of claims 1, 4 and 7 over Mikkelsen et al. in view of Hebrink et al. and either of DeFranks et al. and Brykalski et al. when considering the NPL Documents with particular regard to the limitations presented within lines 2-7 and 11-14 of claim 1 and claim 4.

Response to Arguments
Applicant's arguments filed May 11, 2022 have been fully considered but they are not persuasive. As for Applicant’s argument against the rejection of claim 2 and claim 8, The proposed modification creates a viscoelastic foam layer or a foam layer having a “paraffin wax stratified in the at least one foam layer.” Applicant has not provided any specific argument as to why the bedding system as formed by the proposed modification(s) does not possess a paraffin wax stratified in the at least one foam layer.
With regard to Applicant’s argument against the application of Hebrink, reference is made to the above rejection involving Hebrink as well as to the examiner’s response to arguments set forth in the final Office action of 12/22/2021 and the advisory action of 02/09/2022. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                        /MICHAEL SAFAVI/                                                                        Primary Examiner, Art Unit 3631                                                                                                                                

MS
August 12, 2022